TAYLOR, Commissioner.
Plaintiff in error’s motion for rehearing questions the correctness of the statement in the opinion that no exceptions were taken to the findings of fact, and states in this connection that in its amended motion for new trial it objected to material parts of the findings and conclusions and excepted to the court’s order overruling the motion. The order was excepted to and notice of appeal was duly given, but, as stated in the opinion on original hearing, no exceptions were taken to the findings and no request was made for additional findings. Plaintiff in error’s procedure was all that was necessary in order to secure consideration of all of ité assignments. The opinion discloses that all assignments were considered. We are not in agreement with plaintiff in error’s theory of the case urged both upon original hearing and in its motion for rehearing, that there was no issue of fact in the case. We adhere to the conclusion reached upon original hearing. The motion is overruled.
Opinion adopted by the Supreme Court.